DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 14 is objected to because of the following informalities:  
In the 6th line of the claim, “therein” should be corrected to --thereon--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 11-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurotori et al. (US 2004/0131402, hereinafter “Kurotori”) in view of Aikawa et al. (US 5,600,406, hereinafter “Aikawa”).
Regarding claim 1, Kurotori teaches an image forming apparatus (Fig. 2, ¶ 31) comprising: 
a body casing (see Fig. 2); 
a toner image forming section 18Y-18K/10/16/23a (Figs. 2-3) configured to form a toner image onto a print medium (transfer paper)(¶ 32), the toner image forming section including: 
an image carrier 10 (¶ 32); and 
a transferring section 16/23a configured to transfer the toner image formed on a surface of the image carrier to the print medium (¶ 32), and convey the print medium together with the image carrier (¶ 54); 
a fixing section 990 configured to apply a fixing solution 92 to the print medium conveyed by the image carrier and the transferring section such that the toner image is fixed onto the print medium (Fig. 16, ¶ 118); 
a heater 697 (see Fig. 13) configured to heat the print medium having passed the fixing section (although not shown in embodiment 3 of Fig. 16, a heating device 697 as described in example 6 of embodiment 1 may be provided to apply heat to the fixing solution 92; ¶¶ 125, 102-103); and
a controller 800 configured to control the image carrier and the transferring section (Fig. 15, ¶¶ 110, 118). 
Kurotori fails to teach a temperature sensor configured to measure a temperature in the body casing and wherein in a case that the temperature measured by the temperature sensor is higher than a predetermined threshold value, the controller is configured to control the image carrier and the transferring section such that a conveying velocity of the print medium by the image carrier and the transferring section becomes a first conveying velocity, and in a case that the temperature measured by the temperature sensor is lower than the predetermined threshold value, the controller is configured to control the image carrier and the transferring section such that the conveying velocity of the print medium by the image carrier and the transferring section becomes a second conveying velocity slower than the first conveying velocity.
Aikawa teaches a similar image forming apparatus comprising a temperature sensor SA configured to measure a temperature in the body casing (Col. 11 lines 37-42) and wherein in a case that the temperature measured by the temperature sensor is higher than a predetermined threshold value (i.e., if the atmospheric temperature is high), the controller is configured to control the image carrier and the transferring section (image forming section 4 and paper conveying mechanism PDM; Col. 11 lines 42-45) such that a conveying velocity of the print medium by the image carrier and the transferring section becomes a first conveying velocity (speed of paper conveyance is increased), and in a case that the temperature measured by the temperature sensor is lower than the predetermined threshold value (i.e., if the atmospheric temperature is low), the controller is configured to control the image carrier and the transferring section such that the conveying velocity of the print medium by the image carrier and the transferring section becomes a second conveying velocity slower than the first conveying velocity (speed of paper conveyance is decreased) (Col. 11 lines 51-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kurotori to include a temperature sensor configured to measure a temperature in the body casing, and to configure the controller such that in a case that the temperature measured by the temperature sensor is higher than a predetermined threshold value, the controller controls the image carrier and the transferring section such that a conveying velocity of the print medium by the image carrier and the transferring section becomes a first conveying velocity, and in a case that the temperature measured by the temperature sensor is lower than the predetermined threshold value, the controller controls the image carrier and the transferring section such that the conveying velocity of the print medium by the image carrier and the transferring section becomes a second conveying velocity slower than the first conveying velocity, as taught by Aikawa.  One of ordinary skill would have recognized that a colder sheet would require more heat to be applied than a warmer sheet in order to properly heat the toner on the sheet.  One would have been motivated to make this modification in order to make it possible to adjust the amount of heat per unit time removed by the paper sheets to maintain a balance with the amount of heat per unit time supplied by the heater, which would allow stable temperature control to be carried out and make it possible to prevent high-temperature offset and insufficient fixing which are caused by an environmental temperature (Aikawa Col. 11 lines 51-67).
Regarding claim 2, modified Kurotori teaches the image forming apparatus according to claim 1, wherein the temperature sensor is configured to measure a temperature in the vicinity of the fixing section (Aikawa teaches that temperature sensor SA is provided inside motor driving circuit MC which is within the image forming apparatus (Col. 11 lines 36-50), and as such, the temperature sensor is configured to measure a temperature in the vicinity of the fixing section).
Regarding claim 3, modified Kurotori teaches the image forming apparatus according to claim 2, but does not explicitly teach wherein the temperature sensor is configured to measure a temperature in a space between the 16transferring section and the fixing section.
Aikawa teaches that temperature sensor SA is provided inside motor driving circuit MC which is within the image forming apparatus (Col. 11 lines 36-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the motor driving circuit and temperature sensor therein in a part of the image forming apparatus which is in close proximity to the motors of the transferring section and fixing section which are driven, including a part which would allow the temperature sensor to measure a temperature in a space between the 16transferring section and the fixing section.  One would have been motivated to make this modification in order to configure the image forming apparatus in a compact manner.  
Regarding claim 4, modified Kurotori teaches the image forming apparatus according to claim 1, but is silent regarding a specific amount or range for the threshold value and therefore does not tach wherein the threshold value is in a range of not less than 0°C to not more than 10°C.
However, Aikawa teaches that if the temperature detected is low, it is assumed that the temperature of the paper sheets is low and, conversely, if the temperature detected is high, it is assumed that the temperature of the paper sheets is also high.  As such, the adjustments to the speed of paper conveyance are made in order to balance the amount of heat per unit time removed by the paper sheets with the amount of heat per unit time supplied by the heater (Col. 11 lines 51-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the threshold value including that which is in a range of not less than 0°C to not more than 10°C, since one of ordinary skill would recognize that temperatures within this range would be relatively cold compared to what is widely recognized as room temperature, and paper sheets at these temperatures would also be relatively cold. Therefore, a slower conveyance speed would balance a high amount of heat per unit time removed by the paper sheets at these temperatures.  Further, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 5, modified Kurotori teaches the image forming apparatus according to claim 1, but is silent regarding a relationship between the first and second conveying velocities, and therefore fails to teach wherein the second conveying velocity is in a range of not less than 1/4 times to not more than 1/2 times the first conveying velocity.
However, Aikawa teaches that if the temperature detected is low, it is assumed that the temperature of the paper sheets is low and, conversely, if the temperature detected is high, it is assumed that the temperature of the paper sheets is also high.  As such, the adjustments to the speed of paper conveyance are made in order to balance the amount of heat per unit time removed by the paper sheets with the amount of heat per unit time supplied by the heater (Col. 11 lines 51-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the first and second conveying velocities, including that which results in the second conveying velocity being in a range of not less than 1/4 times to not more than 1/2 times the first conveying velocity, in accordance with detected temperatures.  One of ordinary skill would have been motivated to do so in order to provide adjustments to the conveyance speeds in order to balance the amount of heat per unit time removed by the paper sheets with the amount of heat per unit time supplied by the heater (Aikawa Col. 11 lines 51-67).  Further, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 6, modified Kurotori teaches the image recording apparatus according to claim 1, further comprising (see Kurotori) a conveyor (belt of 22 and roller 23b; Fig. 3) configured to convey the print medium having passed the fixing section 990 (see Fig. 16), wherein in the case that the temperature measured by the temperature sensor is higher than the predetermined threshold value (i.e., if the atmospheric temperature is high), the controller is configured to control the conveyor such that a conveying velocity of the print medium by the conveyor becomes a first velocity (speed of paper conveyance is increased); and in the case that the temperature measured by the temperature sensor is lower than the predetermined threshold value (i.e., if the atmospheric temperature is low), the controller is configured to control the conveyor such that the conveying velocity of the print medium by the conveyor becomes a second velocity which is slower than the first velocity (speed of paper conveyance is decreased) (see Aikawa Col. 11 lines 36-57; note that Aikawa teaches that speeds of image forming section 4 and paper conveying mechanism PDM are adjusted in the same manner).
Regarding claim 7, modified Kurotori teaches the image forming apparatus according to claim 6, wherein the heater 697 is positioned between the fixing section and the conveyor.  (See Kurotori Fig. 16 and ¶¶ 125, 104, 105; heater 697 would be placed immediately adjacent to fixing section 990 in order to promote the reaction of solving the resin component of the toner by the fixer 92 and reduce the length of the transport path between the second transfer unit and the paper ejecting unit and reduce the size of the apparatus.  As such, the heater would be positioned between fixing section 990 and the most downstream section of the belt of 22/roller 23b; Fig. 3.)
Regarding claim 11, modified Kurotori teaches the image forming apparatus according to claim 6, wherein the heater 697 makes no contact with the print medium in a case that the heater heats the print medium (see Kurotori Fig. 13).
Regarding claim 12, modified Kurotori teaches the image forming apparatus according to claim 6, further comprising a driving source configured to drive the conveyor, wherein the driving source is configured to drive the image carrier and the transferring section (Aikawa Col. 11 lines 36-50).
Regarding claim 14, Kurotori teaches an image forming apparatus (Fig. 2, ¶ 31) comprising: 
a body casing (see Fig. 2); 
a toner image forming section 18Y-18K/10/16/23a (Figs. 2-3) configured to form a toner image onto a print medium (transfer paper)(¶ 32); 
a fixing section 990 configured to apply a fixing solution 92 to the print medium, having the toner image formed therein [thereon] by the toner image forming section, such that the toner image is fixed to the print medium (Fig. 16, ¶ 118); 
a conveyor (belt of 22 and roller 23b; Fig. 3) configured to convey the print medium having passed the fixing section (see Fig. 16); and 
a controller 800 configured to control the conveyor (Fig. 15, ¶¶ 110; the controller controls the entire copying machine).
Kurotori fails to teach a temperature sensor configured to measure a temperature in the body casing and wherein in a case that the temperature measured by the temperature sensor is higher than a predetermined threshold value, the controller is configured to control the conveyor such that a conveying velocity of the print medium by the conveyor becomes a first velocity, and in a case that the temperature measured by the temperature sensor is lower than the predetermined threshold value, the controller is configured to control the conveyor such that the conveying velocity of the print medium by the conveyor becomes a second velocity slower than the first velocity.
Aikawa teaches a similar image forming apparatus comprising a temperature sensor SA configured to measure a temperature in the body casing (Col. 11 lines 37-42) and wherein in a case that the temperature measured by the temperature sensor is higher than a predetermined threshold value (i.e., if the atmospheric temperature is high), the controller is configured to control a conveyor (paper conveying mechanism PDM; Col. 11 lines 42-45) such that a conveying velocity of the print medium by the conveyor becomes a first conveying velocity (speed of paper conveyance is increased), and in a case that the temperature measured by the temperature sensor is lower than the predetermined threshold value (i.e., if the atmospheric temperature is low), the controller is configured to control the conveyor such that the conveying velocity of the print medium by the conveyor becomes a second conveying velocity slower than the first conveying velocity (speed of paper conveyance is decreased) (Col. 11 lines 51-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kurotori to include a temperature sensor configured to measure a temperature in the body casing, and to configure the controller such that in a case that the temperature measured by the temperature sensor is higher than a predetermined threshold value, the controller controls the conveyor such that a conveying velocity of the print medium by the conveyor becomes a first conveying velocity, and in a case that the temperature measured by the temperature sensor is lower than the predetermined threshold value, the controller controls the conveyor such that the conveying velocity of the print medium by the image carrier and the transferring section becomes a second conveying velocity slower than the first conveying velocity, as taught by Aikawa.  One of ordinary skill would have recognized that a colder sheet would require more heat to be applied than a warmer sheet in order to properly heat the toner on the sheet.  One would have been motivated to make this modification in order to make it possible to adjust the amount of heat per unit time removed by the paper sheets to maintain a balance with the amount of heat per unit time supplied by the heater, which would allow stable temperature control to be carried out and make it possible to prevent high-temperature offset and insufficient fixing which are caused by an environmental temperature (Aikawa Col. 11 lines 51-67).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurotori (US 2004/0131402) in view of Aikawa (US 5,600,406) as applied to claim 6 above, and further in view of Yashiro (US 2012/0070161).
Regarding claim 8, modified Kurotori teaches the image forming apparatus according to claim 6, but fails to teach wherein the controller is configured to control a heating temperature of the heater in accordance with the temperature measured by the temperature sensor.
Yashiro teaches that as ambient temperature decreases, an amount of time for a heating device to reach desired temperature increases (Fig. 2, ¶ 39).  
.

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record does not disclose or suggest the claimed “wherein in the case that the temperature measured by the temperature sensor is higher than the predetermined threshold value, the controller is configured to control the heater such that the heating temperature of the heater becomes a first heating temperature, and in the case that the temperature measured by the temperature sensor is lower than the predetermined threshold value, the controller is configured to control the heater such 17that the heating temperature of the heater becomes a second heating temperature which is higher than the first heating temperature” in combination with the remaining limitations of claim 9.
Prior art of record does not disclose or suggest the claimed “wherein the controller is configured to control an application amount of the fixing solution to be applied by the fixing section, in accordance with an image quality of the toner image, and the controller is configured to control the heating temperature of the heater in accordance with the application amount of the fixing solution to be applied by the fixing section” in combination with the remaining limitations of claim 10.

Claim 13 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art of record does not disclose or suggest the claimed “wherein the controller is configured to control an application amount of the fixing solution to be applied by the fixing section, in accordance with an image quality of the toner image, and the controller is configured to control a heating temperature of the heater in accordance with the application amount of the fixing solution to be applied by the fixing 18section” in combination with the remaining limitations of claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is cited as related art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARLA J THERRIEN/Primary Examiner, Art Unit 2852